DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show that the polishing pad consists of a porous region and a non-porous region. The examiner is unable to distinguish between the porous region, or what the applicant considers the porous region, and what the examiner considers a non-porous region. Although 225 points to the porous region, the examiner is unable to determine how that is different from what is pointed to as the non-porous region. Additional clarification is appreciated. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The embodiments provide” is implied language.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: As recited in claim 6: “a content of the surfactant is 19 parts by weight to 26 parts by weight based on 100 parts by weight of the urethane-based prepolymer”, however applicant teaches away from the claimed range and recites in the specification: “The surfactant may be employed in an amount of 0.2 part by weight to 2 parts by weight based on 100 parts by weight of the urethane-based prepolymer. Specifically, the surfactant may be employed in an amount of 0.2 part by weight to 1.9 parts by weight, 0.2 part by weight to 1.8 parts by weight, 0.2 part by weight to 1.7 parts by weight, 0.2 part by weight to 1.6 parts by weight, 0.2 part by weight to 1.5 parts, or 0.5 part by weight to 1.5 parts by weight, based on 100 parts by weight of the urethane-based prepolymer. If the amount of the surfactant is within the above range, pores derived from the gas phase foaming agent can be stably formed and maintained in the mold.” (page 14, lines 13-20) This range is further supported in Table 1. The applicant should correct the specification, or the claim as determined appropriate.
Appropriate correction is required.
Claim Objections
Claims 1-17 objected to because of the following informalities:  In claims 1, 16, and 17, the term formula and equation appear to refer to the same thing, however, for clarity purposes the applicant should use a consistent term.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not known what the terms “modulus of the pore region”  and “modulus of the non-pore region” means. Although there is some description in the specification at page 25 lines 12-15, the examiner can not determine what type of modulus is measured – tensile modulus, compressive modulus, elastic modulus, storage modulus, etc. Also, in the paragraph immediately above that, the bulk modulus is described in a way that is unclear whether the applicant intended to redefine the term. On page 18 lines 25-26 of the specification, it refers to “The modulus or (bulk modulus) of the polishing pad. It is unclear whether this term “modulus” is being redefined as bulk modulus and further redefined to be the ultimate strength or whether “modulus of the pore region”  and “modulus of the non-pore region” means something else, as stated in the paragraph cited above.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term. This applies to the term “modulus” or “bulk modulus” – the applicant is unclear on whether the term “bulk modulus” which is a measure of incompressibility when compressed on all sides – is being redefined to mean ultimate strength which is the maximum stress the material can undergo before breaking. 
With respect to claims 10 and 11, which further limit claim 1, the modulus has a range 80 N/mm2 to 130 N/mm2 (claim 10) or  85 N/mm2 to 130 N/mm2 (claim 11) that is incompatible with the average modulus in claim 1. The examiner considers the polishing pad to consist of a polishing layer with a porous region and non-porous region. The examiner is not sure if there is another component to the polishing pad, because as in claim 1, the polishing pad consists of the polishing layer. As stated above it is not clear what modulus is referring to or whether the applicant intends to redefine modulus or bulk modulus. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (KR101835090B1).
A copy of the original reference was provided by the applicant with the IDS filed on 03/01/2021. The examiner is including a full translation of the description of the reference with this office action. All citations refer to the paragraph numbers of the attached translations. 
With respect to claim 1, the claimed modulus ranges are obvious because the modulus ranges are considered a function of material property. As provided in the specification, the parameters experimentally varied are the isocyanate (NCO%) of a prepolymer, the content of the curing agent, the content of the solid phase foaming agent, content of the surfactant, content of the gas phase foaming agent, and content of the silicon. To achieve the properties of the cited examples 1, the applicant uses MOCA as the curing agent, with Expancel 461 as the solid phase foaming agent. For examples 2-4, an apparently different solid phase foaming agent was used, given the differing D50 and density of the foaming agent. Additionally, the B8462 surfactant was used. The examiner is not sure if the curing agent was varied throughout the examples, as it was not explicitly stated, however it appears to be the case as the “the molar equivalent ratio of the NCO group in the urethane-based prepolymer to the reactive groups in the curing agent was adjusted to 1:1” however the example 3 has a different curing agent content compared to example 1, while the NCO content of the prepolymer is the same.
 With the exception of the speed of the mixing head, the reference discloses the same method of forming the polishing pad in ([0132]), the same pre-polymer compositions ([0030-0035], the examiner notes that the reference discloses a NCO% content of 9.1% in [0129] which is the content that is used in some of the examples of the instant specification, and the NCO content is about 9-10% in [0093] of the reference), the same curing agent compositions ([0036-0038], the examiner notes, that as before the content of the curing agent is adjusted to be within a 1:1 ratio of NCO groups to active components of the curing agent, as in the procedure in [0132] and this is reinforced closely in [0060]), the same gas foaming agents in ([0045]), with examples 1-5 in the instant specification having the same range as shown in [0046], and the same choices and ranges of surfactant (Examples 2-4 use B8462, which is listed in [0054] of the reference, with the examiner noting that this was not previously mentioned in the list of surfactants). Additionally, the applicant discloses that the silicon content is derived from the surfactant and the solid phase foaming agent – “The content of a silicon (Si) element in the polishing layer may be designed in an appropriate range by using only one of a foaming agent and an additive and adjusting the type and content thereof or may be designed in an appropriate range by using both of a foaming agent and an additive and adjusting the type and content thereof.” and “In such event, the additives may comprise, for example, a surfactant”. The applicant has not disclosed any other means to adjust the silicon content, and presents this as the best mode for carrying out the invention.
  The instant specification gives the same ranges of solid phase foaming agents and surfactants as the prior art reference, and it would have been obvious to optimize within that range and select an appropriate surfactant, of which in the examples given, the B8462 surfactant is listed,  and this should have resulted in an appropriate silicon content.
In light of the previous disclosures, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have produced a polishing pad with the claimed property of the average of a modulus of the pore region and a modulus of the non-pore region being 0.5 – 1.6 GPa. Optimization of ranges is considered routine and obvious, and given the similarity (in fact many of the ranges are exact) of the ranges disclosed, it would have been obvious for one to discover a polishing pad with the claimed property through routine experimentation.
With respect to claim 2, the above rejection of claim 1 applies the same way. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have produced a polishing pad with the claimed property, given a similar (or the same) disclosed selection of materials and ranges of amounts of materials between the reference and the instant specification.
With respect to claim 3, the above rejection of claim 1 applies the same way. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have produced a polishing pad with the claimed property, given a similar (or the same) disclosed selection of materials and ranges of amounts of materials between the reference and the instant specification.
With respect to claim 4, since the instant specification discloses a molar ratio of 1:1 (page 23, line 13) and the reference discloses a molar ratio of  “1: 0.8 to 1.2, or a molar equivalent ratio of 1: 0.9 to 1” in ([0060]) and of 1:1 in ([0132]), this would have been the expected range, as the curing agent is selected from the same listed ones, because as shown above, the selection of curing agents is the similar/same.
With respect to claim 5, the list of curing agents is disclosed by the reference in ([0036-0038]). This is inclusive of the claimed curing agents.
With respect to claim 6, it would have been expected that the silicon content be within this range, because the silicon content is derived from the solid phase foaming agent and the silicon-based surfactant. A person or ordinary skill in the art could have achieved the claimed ranged by routine optimization of the solid phase foaming agent and the silicon-based surfactant.
With respect to claim 7, the reference discloses a silicone-based surfactant ([0052]) and silicon based foaming agents ([0039]-[0042], specifically [0041] lists the same silicon containing foaming agent options as the instant disclosure).
With respect to claim 8, in [0093] of the reference, a range of about 8-10% isocyanate (NCO) is disclosed, and the reference uses 9.1% in an example ([0129]). This rang is very similar to the rang represented by the applicant.
With respect to claim 10, for the purposes of examination at this time, the examiner is considering the modulus  (80-130 N/mm^2) here to refer to the ultimate or tensile strength. The tensile strength in the reference is measured at a strain rate of 50 mm/min. The instant specification gives it as tested at 500mm/min. The effect of strain rate on experimental testing of material properties has been shown in both metals (see NPL document V on the effect of a strain rate on metals) and polymers (see NPL document U, wherein the strain rate has an effect on stress within a polymer). Given the evidence presented, the modulus would have differed between the reference and the instant application. The reference discloses the same specific gravity and hardness in ([0023]), however it would have been obvious to have the same specific gravity and hardness even if it was nevertheless disclosed, given that the composition of the pad is the similar/same, and given a very similar manufacturing process.
With respect to claim 11, as in the above rejections, the material properties would have been expected given the similar/same composition and a very similar method of producing the pad, as disclosed by the reference and compared with the instant specification.
With respect to claim 12, the diameter of the pores is disclosed in [0023] in the reference, and is exactly the same as the claimed range. As the pores are formed by the foaming agents (both solid and gas phase) along with the other materials, and given the same selection of materials, the pore size would have otherwise been expected to be formed, nevertheless.
With respect to claim 13, as in [0093] of the reference, “ the upper surface has a porosity of about 45 to about 50% The ratio may be between 45 and 55%.” which is within the 1:0.6-2.4. As otherwise stated above, as the pores are formed by the foaming agents (both solid and gas phase) along with the other materials, and given the same selection of materials, the pore area ratio would have otherwise been expected to be formed, nevertheless.
With respect to claim 14, the polishing rate for tungsten is experientially derived, and given the same materials and process of forming the pad, the polishing rate would have been the result if a pad as disclosed by the reference, was tested according to the procedure given in the instant specification. There are differences such as in the speed the polishing pad rotates (it is not stated in the instant specification, while in the reference it is 121 rpm in [0155] in the reference) or in the pressure applied (2.8 psi in the instant specification and 1.4 psi in the reference). The polishing rate of oxide is not disclosed by the reference, but again, this is an experimentally derived result of testing the pad, and the results would have been the same if a pad of the reference was tested. This would have been expected give that the pad is formed substantially of the same materials and substantially the same way in the reference as in the instant specification.
With respect to claim 15, the reference does not disclose a within-wafer non-uniformity rate, however the results of testing a pad of the reference would have been expected to be the same, as the pad is formed substantially of the same materials and substantially the same way in the reference as in the instant specification.
With respect to claim 16, the reference discloses the method of forming the polishing pad in [0132-0133], which can result in the claimed material properties, also see the rejection for claim 1, which explains how it is obvious for one to obtain this claimed property by following the procedure and using the same materials in the reference.
With respect to claim 17, the reference discloses the method of testing the polishing pad, which is otherwise using the polishing pad to polish a wafer, in [0155] including all the steps of the claimed method, also see the rejection for claim 1, which explains how it is obvious for one to obtain this claimed properties by following the procedure and using the same materials in the reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lindvall (US 20180178351 A1) teaches that the tensile strength has an impact on the durability of a polishing pad.
Thinke (US 4613345 A) teaches that silicon in the surfactant helps make a polishing pad durable.
Veneziale (US 20160375555 A1) teaches of a polishing rate for tungsten what is within range claimed.
Ganapathiappan (US 20170203406 A1) teaches of a polishing pad with multiple polishing members having a different storage modulus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Huang/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723